TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00363-CV



                                   Michele Shimek, Appellant

                                                v.

                       Texas Comptroller of Public Accounts, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
                           NO. D-1-GN-15-001681
            THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on July 26, 2019. On counsel’s

motion and the Court’s own motion, the time for filing was extended to December 2, 2019.

Appellant’s counsel has now been allowed to withdraw from the case, and appellant has filed a

pro se motion for extension of time, seeking an extension to April 20, 2020, which would be

almost 9 months from the original brief deadline. We grant in part the motion for extension of

time and order appellant to file a brief no later than February 3, 2020—192 days from the

original brief deadline. No further extension of time will be granted and failure to comply with

this order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on December 4, 2019.



Before Chief Justice Rose, Justices Triana and Smith